Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 06/11/2020.
Claims 31-51 are currently pending. 
Claims 1-30 are canceled in a preliminary amendment.
Claims 31-51 are newly added.

Allowable Subject Matter
Claims 31-51 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 31-51 are considered allowable because the prior art does not teach limitations including: 
“obtaining a plurality of demands for connectivity between respective first nodes and respective second nodes of the telecommunications network, each demand being subject to a respective constraint associated with the connectivity between the respective first node and the respective second node …
and determining weights in respect of each of the possible paths based on the list of possible paths for each demand and an indication of traffic usage for each demand; and providing the weights to nodes of the telecommunications network, for the distribution of traffic associated with each of the plurality of demands to the possible paths in accordance with the ,” in addition to other claim limitations as recited, in various permutations, in independent claims 31, 42.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai et al (US 20120087377 A1) pertains to a method that involve receiving the plurality of constrained minimum weight paths advertised by different clusters in the network, and then determining a minimum weight path through the network for the connection; Katz et al (US 8218445 B2) pertains to a method, wherein, using topology information, such as link capacities and a traffic demand matrix, a centralized server performs global optimization algorithms to determine the path for each connection request. Examiner notes that neither Lai nor Katz discloses determining weights in respect of each of the possible paths based on the list of possible paths for each demand and an indication of traffic usage for each demand. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2412